DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s submission filed on 04/04/2019.   Claims 1-25 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	The drawings filed on 04/04/2019 have been accepted and considered by the Examiner.

Clarity of Record
4.	Note: Claims 1-13, and 14-22 have been interpreted under 35 U.S.C. 112(f) as follows:

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (see e.g., “stage(s)…to…”; “…detector(s)…to…”; and/or “…differentiator(s)…to…”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a signal conditioning stage…to receive…filter…calculate…calculate…”; “a detection stage…to receive…provide…”; “a combination stage…to…combine…provide…” in claim 1; 
“a modulation-based speech and noise differentiator configured to…calculate…calculate…provide…” in claims 5, 6, 7, 8; 
“…an impulse detector configured to…compare…provide…” in claims 9, 10; “…the combination stage is configured to indicate the presence… the combination stage is configured to 
“a signal conditioning stage configured to…receive…calculate…calculate…”; 
“a detection stage… a modulation-based speech and noise differentiator configured to provide… a frequency-based speech and noise differentiator configured to provide… an impulse detector configured to provide…”; 
“a combination stage configured to…combine…provide…” in claims 14, 18;
“…modulation-based speech and noise differentiator is configured to…calculate…calculate…provide…” in claim 16, 17;
“… the impulse detector is further configured to determine…” in claim 19;
“…the combination stage is configured to indicate the presence… the combination stage is configured to indicate the absence…” in claim 20; and
“…low-frequency noise detector configured to…determine…provide…the signal conditioning stage…configured to…”; “…low-frequency noise detector is further configured to…determine…change…” in claims 21 and 22 correspondingly. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Allowable Subject Matter
5.	The following is an Examiner’s Statement of Reasons for Allowance:
Claims 1-25 are found allowable over the prior art of record for at least the following rationale. 

    PNG
    media_image1.png
    344
    503
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    325
    801
    media_image2.png
    Greyscale
At best, Morita et al., (S. Morita, X. Lu and M. Unoki, “Signal to noise ratio estimation based on an optimal design of subband voice activity detection,” The 9th International Symposium on Chinese Spoken Language Processing, 2014, pp. 560-564), hereinafter referred to as MORITA, evidences, see e.g., a comprehensive architecture of SNR (Signal-to-Noise Ratio) estimation and Subband VAD (Voice Activity Detection) stages with plurality of Subband VADs offering presence and/or absence of received speech signals. Within MORITA, see e.g.,  receiving x(t) noisy speech signal to subband VAD where “…VAD decision and power energy calculation are carried out in each subband by considering that noise has a different effect on speech in different subbands…,” with see e.g.,  subbands No. 1…No. K are observed. Further, S (see e.g., sequence of power calculation PS1…PSK) and total power calculation of noise PN (see e.g., sequence of power calculation PN1…PNK) are able to provide capabilities for speech detection indication signal as feedback output  SNR calculation as pre-SNR with Threshold decisions into VADs according to the comprehensive architecture SNR estimation and Subband VAD according to see e.g., Fig. 3,   (see e.g., MORITA, Abstract, §§ 2, 2.1-2.3, 3, 4, Figs. 1, 3).
Notwithstanding, MORITA’s teachings still fail to teach or fairly suggest either individually or in a reasonable combination the recited limitations in independent Claims 1, 14, and 23 as specifically recited.
Similarly, dependent Claims 2-13; 15-22; and 24-25 further limit allowable independent Claims 1, 14, and 23 correspondingly, and thus said claims are also found allowable over the prior art of record by virtue of their dependency.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

6.       The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Evangelopoulos et al., (G. Evangelopoulos and P. Maragos, "Multiband Modulation Energy Tracking for Noisy Speech Detection," in IEEE Transactions on Audio, Speech, and Language Processing, vol. 14, no. 6, pp. 2024-2038, Nov. 2006), hereinafter referred to as EVANGELOPOULOS, discloses, see e.g., an architecture with the“…ability to accurately locate the boundaries of speech activity is an important attribute of any modern speech recognition, processing, or transmission system…features for speech detection in noisy environments, using ideas and techniques from recent advances in speech modeling and analysis, like presence of modulations in speech formants, energy separation and multiband filtering…new energy and spectral content representations are derived through filtering the signal in various frequency bands, estimating the Teager-Kaiser energy for each and demodulating the most active one in order to derive the signal’s dominant AM-FM components…,” (See e.g., EVANGELOPOULOS, Abstract). 
Please, see additional references in form PTO-892 for more details.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/EDGAR X GUERRA-ERAZO/            Primary Examiner, Art Unit 2656